             Case 1:20-cv-00165-NONE-EPG Document 10 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   LEON E. MORRIS,                                   Case No. 1:20-cv-00165-NONE-EPG (PC)
12                  Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13           v.
                                                       (DOC NOS. 7 & 9)
14   JOELSON, et al.,
15                  Defendants.
16
17            Leon Morris (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
19   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On April 23, 2020, Magistrate Judge Erica P. Grosjean entered findings and
21   recommendations, recommending that “[t]his case proceed on Plaintiff’s claim against
22   Defendant Dr. Joelson for deliberate indifference to serious medical needs in violation of the
23   Eighth Amendment,” and that “[a]ll other claims and defendants be dismissed with prejudice.”
24   (Doc. No. 9 at 7.)
25            Plaintiff was provided an opportunity to file objections to the findings and
26   recommendations. The deadline for filing objections has passed and plaintiff has not filed
27   objections or otherwise responded to the findings and recommendations.
28   /////
                                                      1
          Case 1:20-cv-00165-NONE-EPG Document 10 Filed 06/02/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.      The findings and recommendations issued by the magistrate judge on April 23,
 7                  2020 (Doc. No. 9), are ADOPTED in full;
 8          2.      This case proceed on plaintiff’s claim against defendant Dr. Joelson for
 9                  deliberate indifference to serious medical needs in violation of the Eighth
10                  Amendment;
11          3.      All other claims and defendants are dismissed with prejudice;
12          4.      The Clerk of Court is directed to reflect the dismissal of defendants McCabe and
13                  Pearce on the court’s docket; and
14          5.      This case is referred back to the magistrate judge for further proceedings.
15
     IT IS SO ORDERED.
16
17      Dated:     June 2, 2020
                                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                     2
